Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 was filed after the mailing date of the Notice of Allowance on 04/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 19 line 10, before “glycol di(3-“ insert “ethylene”. 

Allowable Subject Matter
Claims 1-11, 13-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Engen (US 5587448 A) and Burckhardt et al (US 20150259465 A1), do not disclose the higher amount of NCO content required by the claims, that of 7.5% by weight or more, but rather up to around at most 5.6wt%. The NCO content is disclosed implicitly in the examples in these references, as there is no explicit disclosure of NCO content. Applicant has shown that with the claimed range at 8.1wt% NCO the polyurethane results in greatly improved tear propagation resistance (TPR) in both inventive and comparative examples with 6.1wt% NCO [see Applicant’s Specification Tables 9 and 10, comparing examples I-1 and I-2 with examples I-3 and I-4, with explanation given starting on p10 of Applicant’s Remarks submitted 03/14/2022]. Any modification to these references to increase their content of NCO groups would be obviated by these unexpected results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766